Title: From George Washington to Captain Richard Varick, 10 August 1776
From: Washington, George
To: Varick, Richard

 

Sir,
Head-Quarters New York 10th Augt 1776

Your letter of the 5th Inst. with its several enclosures is safe to hand, and I now enclose you a List from the Colo. of Artillery and Quarter Master General of what is and will be forwarded from this place, which is all that can be procured, there was some Duck arrived at Providence out of which I have requested Gove[r]nor Cooke to supply the Northern Army provided it’s not otherways disposed of, The water Communication being yet stop’d makes it exceeding Difficult to transport these Articles to Albany. I am Sir Your Most Hume servt

Go: Washington

